DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of acts. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of establishing communication between a plurality of users, at least one seller, and a platform provider; purchasing an item from the at least one seller using the platform provider; purchasing a personalized service from another of the plurality of users using the platform provider; and receiving the purchased personalized service, wherein the personalized service imparts a physical transformation or conveyance of the purchased item. In order words, the claim describe a process for purchasing item and a corresponding personalized service relating to the item from different sellers via an intermediary. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components such as devices (processors). That is, other than reciting “interface devices,” nothing in the claim precludes the limitations from practically being performed by organizing human activity. For example, but for the “interface devices” language, the claimed steps can be accomplished manually. The limitations are directed to fundamental economic practices and/or commercial interactions (sales activities) under the “certain methods of organizing human activity” group (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using various interface devices and provider system (all processors). The processors in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions. These generic processors limitations are no more than mere instructions to apply the exception using generic computer component. Also, the network limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claim 2 recites wherein an operator of each of the plurality of user interface devices are not affiliated with an operator of the at least one seller interface device. This further narrows the abstract idea, but is nonetheless still part of the abstract idea identified in claim 1, and the additional element of interface devices is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claims 3-10 recite providing a personalized services menu containing a plurality of personalized service categories; wherein one of the personalized service categories includes a list of personalized service offerings; wherein the list includes a service offering description and price; wherein one of the personalized service categories includes a custom listing; wherein the custom listing includes options for allowing the one user to create a listing for a desired personalized service; providing options for allowing each of the users to bid on the created listing; providing options for allowing the one user to select a winning bid; providing communication options for allowing the one user to communicate directly with the user of the winning bid.
These limitations further narrow the abstract idea, but are nonetheless still part of the abstract idea identified in claim 1, and the additional elements of devices and provider system (processors) are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kandala et al (USPAP 2016/0140632).

Re claim 1: Kandala teaches a method and a corresponding computer program product comprising: establishing communication between a plurality of user interface devices, at least one seller interface device, and a platform provider system over a network (0072, 0091, 0095-0096, 0099; Each of these devices 20, 20', 20" are provided with executable instructions to, for example, provide a means for a customer, e.g., a user, a customer or consumer, etc., or a sales associate, a customer service agent, and/or others to access a host system 68 and, among other things, be connected to a system supporting proxy purchases for consumer, an inventory management system, a content management system, an electronic publication system, a hosted social networking site, a user profile, a store directory, and/or a sales associate; particular
shopping mall is accessible to the consumer via a software application running on a mobile device of the consumer; host system 68; interface with systems of the merchants); 
purchasing, via one of the plurality of user interface devices, an item from the at least one seller
interface device using the platform provider system (0072, 0113, 0199-0202; As illustrated in FIG. 5, a member (e.g., user) 502 may use a communication device and a mobile application to visit an online mall view and visit one or more merchants accessible there, browse the products available from the merchant online stores, and place an order of product items from the various merchants; receiving, from a communication device of a first user of the first plurality of users, a request to provide to the first user, one or more products for purchase by the first user); 
purchasing, via the one user interface device, a personalized service from another of the plurality of user interface devices using the platform provider system (0072, 0162-0163, 0199-0202; receiving, from the communication device of a second user of the second plurality of users, an indication of acceptance of the request to provide the one or more products for purchase by the first user); 
receiving the purchased personalized service, wherein the personalized service imparts a physical transformation or conveyance of the purchased item (0072, 0165, 0199-0202; If, however, the user order is designated for delivery to the user, the user may be sent a message (e.g., via email, text message, or other suitable means) indicating that the user's order is ready for delivery, and a delivery service may then pick up the user order and deliver it to the address selected by the user (block 10564); acceptance of the request to provide the one or more products for purchase by the first user; each of the runners, upon agreeing to handle a particular portion or entire consumer order, physically visit the retail merchants that sell each of the items that they have agreed to procure, and then purchase the ordered items on behalf of the consumer; once collected for the consumer by the runner are then brought to a central location).

R claim 2: Kandala teaches, wherein an operator of each of the plurality of user interface devices are not affiliated with an operator of the at least one seller interface device (007 1-0072, 0098-0099; In an example embodiment according to the present disclosure, information about the products available from the retail merchants of a particular shopping mall is accessible to the consumer via a software application running on a mobile device of the consumer such as a cellphone; a smart phone; or a desktop, laptop, netbook, or handheld personal computer).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kandala et al. in view of Ourega (USPAP 2008/0162304).

Re claim 3: Kandala does not explicitly teach providing, via the platform provider system, a personalized services menu containing a plurality of personalized service categories. 
Ourega teaches to providing, via a platform provider system, a personalized services menu containing a plurality of personalized service categories (0058, 0082, 0106, 0129, 0166). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kandala with these features as taught by
Ourega since doing so would improve the convenience of the user while placing an order.

Re claim 4: Kandala in view of Ourega are as discussed in claim 3 above. Ourega further teaches wherein one of the personalized service categories includes a list of personalized service offerings by multiple of the plurality of interface devices (0078, 0082, 0129).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kandala with these features as taught by
Ourega since doing so would improve the convenience of the user while placing an order.

Re claim 5: Kandala in view of Ourega are as discussed in claim 4 above. Ourega further teaches wherein the list includes a service offering description and price (0028, 0076).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kandala with these features as taught by
Ourega so the user can make a more informed decision based on this additional information (description and price).

Re claim 6: Kandala in view of Ourega is as discussed in claim 3 above. Ourega further teaches wherein one of the personalized service categories includes a custom listing (0057-0058, 0075-0076, 0103-0107, 0112).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kandala with these features as taught by
Ourega since such custom listing enhances the flexibility of the process. 


Re claim 7: Kandala in view of Ourega is as discussed in claim 6 above. Ourega further teaches wherein the custom listing includes options for allowing the one user interface device to create a listing for a desired personalized service (0057-0058, 0075-0076).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kandala with these features as taught by
Ourega since such custom listing enhances the flexibility of the process.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kandala et al. in view of Ourega, and further in view of Ablanczy et al. (WO 2019/157349).

Re claim 8: Kandala in view of Ourega is as discussed in claim 7 above. Kandala and Ourega do not explicitly teach providing, via the platform provider, options for allowing each of the user interface devices to bid on the created listing.
Ablanczy teaches providing, via the platform provider, options for allowing each of the user interface devices to bid on the created listing (0006; In view of at least the foregoing, disclosed herein are utilities (e.g., systems, methods, etc.) for facilitating a bilateral bidding process between buyers and sellers of items (services, products, bundles, etc.) to allow buyers to obtain lower prices on the items through crowd bidding while simultaneously allowing sellers to essentially offset such lower prices on the items through increased sales volume of the items). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination Kandala and Ourega with these features as taught by Ablanczy since doing so would allow the buyer to submit to the platform a price at or below which the buyer is willing to pay for the item (i.e., a bid) (Ablanczy:0008).

Re claim 9:  Kandala in view of Ourega and Ablanczy is as discussed in claim 8 above. Ablanczy further teaches providing, via the platform provider, options for allowing the one user interface device to select a winning bid (001 1; each seller may select a particular one of the bid objects in the active register where the price of the particular selected bid object represents the lowest price at which the seller may need to sell the item (to the buyer associated with the particular selected bid object and each of the buyers associated with bid objects above the selected bid object) if the seller wins the particular active bidding session).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination Kandala and Ourega with these features as taught by Ablanczy since doing so would allow the buyer to submit to the platform a price at or below which the buyer is willing to pay for the item (i.e., a bid) (Ablanczy:0008).

Re claim 10:  Kandala in view of Ourega and Ablanczy is as discussed in claim 9 above. Ablanczy further teaches providing, via the platform provider, communication options for allowing the one user interface to communicate directly with the user interface device of
the winning bid (0050; The platform 140 may communicate with buyers 101 and sellers 102 in any appropriate manner. For instance, the platform 140 may include at least one web server 141 (e.g., server software and associated hardware that processes incoming network requests over HTTP and/or other related protocols over the network(s) 130) and/or at least one API server 142 (e.g., servers dedicated for API functions and processes and enables third party applications used by seller device 113 and/or buyer devices 112 to interface with the platform 140). In relation to each buyer 101, the buyer 101 may utilize any appropriate buyer device 112 (e.g., smartphone, tablet, server, etc.) to access a web client 121 (e.g., browser) or a native app client 122 (e.g., app) to communicate with the at least one web server 141 over network 130. In relation to each seller 102, the seller 102 may utilize any appropriate seller device 113 (e.g., smartphone, tablet, server, etc.) to access a web client 123 (e.g., browser) or a native app client 124 (e.g., app) to communicate with the at least one web server 141 over network 130).

Response to Arguments
Applicant's arguments filed 7/5/2020 have been fully considered but they are not persuasive.
101 Rejection
Applicant argues that claimed invention is patent eligible under 101 because it does not recite a judicial exception under Step 2A-prong 1. In particular, Applicant asserts that the communication network between the plurality of user devices, and at least one seller device and the platform system is not an abstract idea. 
Examiner respectfully disagrees. The communication network between these devices and the provider platform system is not a consideration under Step 2A-prong 1. Step 2A-prong 1 does not include any of these devices. Rather, this communication network is analyzed under Step 2A-prong 2. As analyzed above, the communication network involving these devices and the provider platform system is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment MPEP 2106.05(h).
	Applicant further argues that the even if the claimed invention recites an abstract idea (not mental process as alleged by Applicant), they are integrated into a practical application. In particular, Applicant asserts that a physical transformation of required as part of the claimed invention.
	Examiner respectfully disagrees. The personalized service that imparts the physical transformation or conveyance of the purchased item is not the same as the physical transformation or reduction of a particular article to a different state or thing. The impart here is simply the choice of size or color or other physical attributes of the items or type of service such as dry cleaning service; and method of delivery. This is not the type of “transformation or reduction of a particular article to a different state or thing” as described in the 2019 PEG.

102 Rejection
	Applicant argues that Kandala does not teach “wherein the personalized service imparts a physical transformation or conveyance of the purchased item.”
	Examiner respectfully disagrees. As a preliminary matter, the claimed impartation is in the alternative, that is, in physical transformation OR conveyance of the item. Given the broadest reasonable interpretation of the limitation, delivery option in Kandala reads on the claim limitation. In paragraph 0072, Kandala recites “[T]he items of the order, once collected for the consumer by the runner are then brought to a central location within or near the particular shopping mall, and the items of the order are assembled for delivery to the consumer, at a location chosen by the consumer via express or regular carrier, or at a pickup location designated by the consumer such as the central location in the shopping mall, or at pickup facility nearby. (Emphasis added). This certainly imparts the conveyance of the purchased item. Furthermore, Kandala teaches different product characteristics including alternative or substitute products )[0199].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weirich (USPAP 2002/0198774) teaches an internet website system which combines the operations of an auction market for goods, with the operations of an open bidding market for shipping services for the transference of freight loads from the origination location of the goods to the destination location of the goods, with price discount services for consumers that are accessible by cellphone and other portable digital assistant devices (PDAs). (0011, 0015, 0053, 0057-0060).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629. The examiner can normally be reached Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691